                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DEVONTE KING,                                              4:21CV0206

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

JOEL JAY,

                    Defendant.


      Plaintiff has been given leave to proceed in forma pauperis. (Filing 6) The
court now conducts an initial review of Plaintiff’s Complaint (Filing 1) under 28
U.S.C. § 1915(e)(2).

      The Federal Rules of Civil Procedure require that complaints be personally
signed by pro se parties:

      Every pleading, written motion, and other paper must be signed by at
      least one attorney of record in the attorney’s name—or by a party
      personally if the party is unrepresented…. The court must strike an
      unsigned paper unless the omission is promptly corrected after being
      called to the attorney’s or party’s attention.

Fed. R. Civ. P. 11(a). A signature is mandatory.

       Plaintiff’s Complaint is unsigned,1 and otherwise fails to comply with Rule
11 in that it does not list an address or phone number.




      1
        Attaching a copy of a signed affidavit prepared for filing in county court is
not sufficient.
       Plaintiff’s Complaint also fails to comply with Rule 10, which provides that
“[t]he title of the complaint must name all the parties ….” Fed. R. Civ. P. 10(a).
Plaintiff cannot prosecute this action using the pseudonym of “a man.”

      IT IS THEREFORE ORDERED:

      1. Plaintiff is directed to file a signed copy of his Complaint, using his legal
         name in the caption’s title and listing his current address in the signature
         block, on or before July 21, 2021.

      2. Failure to comply with this Memorandum and Order will result in the court
         dismissing this action without further notice.

      3. The Clerk of Court is directed to set a pro se case management deadline in
         this matter with the following text: July 21, 2021: signing deadline.

      Dated this 6th day of July 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
